UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-6070


BILLY G. ASEMANI,

                Plaintiff - Appellant,

          v.


THE GOVERNMENT OF ISLAMIC REPUBLIC OF IRAN; THE SUPREME LEADER
OF THE ISLAMIC REVOLUTION KHAMENEI; THE ISLAMIC REVOLUTIONARY
COURT; THE MINISTRY OF INTELLIGENCE AND SECURITY; THE COUNSEL
OF GUARDIANS; THE MINISTRY OF ISLAMIC CULTURE AND GUIDANCE;
THE ISLAMIC REVOLUTIONARY GUARDS; ALI FALLAHIAN-KHUZESTANI,
Head of the Revolutionary Guard Corps; HOGGATOL-ISLAM NAYERRI,
Chief Judge of the Islamic Revolutionary Court,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Claude M. Hilton, Senior
District Judge. (1:07-cv-00693-CMH-BRP)


Submitted:   October 1, 2008              Decided:   November 6, 2008


Before MOTZ, TRAXLER, and KING, Circuit Judges.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


Billy G. Asemani, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Billy   Asemani,   an    Iranian   native    who   is   currently

detained in a Maryland correctional institution, filed a complaint

in federal district court pursuant to the Antiterrorism Act (“ATA”)

alleging various Iranian government officials detained and tortured

him in violation of 18 U.S.C. § 2333 (2000).         Finding that Asemani

repeatedly failed to demonstrate he was a national under the ATA in

numerous previous civil actions, the district court dismissed

Asemani’s action with prejudice as malicious pursuant to 28 U.S.C.

§ 1915A(b)(1) (2000).      The district court issued a memorandum

opinion and order to this effect on August 3, 2007 (“August 2007

order”), but no separate document reflecting the judgment was

entered on its docket.

          In   October   2007,    Asemani    wrote   the   district   court

inquiring about the status of his notice of appeal, which he

claimed he presented to prison officials in a timely manner.            In

subsequent filings, Asemani further expressed his intention to

appeal the August 2007 order. The district court denied the motion

in November 2007 (“November 2007 order”), finding a timely notice

of appeal was not filed with the court and, to the extent Asemani’s

correspondence could be construed as a motion to reopen the appeal

period, the court denied the motion because Asemani’s letter

confirmed he received the underlying order. Asemani filed a timely

notice of appeal from the November 2007 order.


                                    2
              We begin by addressing the timeliness of Asemani’s appeal

from the August 2007 order.           In a civil action in which the United

States or an officer or agency of the federal government is not a

party, the notice of appeal must be filed within thirty days after

entry    of    the    judgment   or   order       appealed.       Fed.   R.   App.   P.

4(a)(1)(A).          Entry of judgment occurs when the judgment is set

forth in a document separate from the district court’s memorandum

opinion and the document is entered on the district court’s docket.

Fed. R. App. P. 4(a)(1), 4(a)(7); Fed. R. Civ. P. 58(a), (b);

Wilson v. Murray, 806 F.2d 1232, 1234 (4th Cir. 1986) (discussing

the separate document requirement).                When Rule 58 requires that a

judgment or order be set forth in a separate document, but no

separate document was issued, the judgment is deemed entered — and

the thirty-day time period to file a notice of appeal starts to run

— upon expiration of 150 days after the date of entry of the

court’s   decision       on   the   civil       docket.    See    Freudensprung      v.

Offshore Tech. Servs., Inc., 379 F.3d 327, 335 (10th Cir. 2004).

              Here, there was no separate entry of judgment.                  Because

the August 2007 order contained the court’s reasoning, it does not

qualify as a separate document for purposes of Rule 58.                   See, e.g.,

Hughes v. Halifax County Sch. Bd., 823 F.2d 832, 835 (4th Cir.

1987).        Accordingly,    the     appeal      period   from   the    August   2007

decision did not begin to run until 150 days after the entry of

that decision on the district court’s docket.                 See Fed. R. App. P.


                                            3
4(a)(7)(ii).     We find that Asemani adequately stated his intention

to appeal the August 2007 order within this time period, and an

appeal from that order therefore would not be untimely.

              Having found that Asemani did not surrender his right to

appeal the August 2007 decision on timeliness grounds, we must now

determine the most productive manner in which to proceed.               In his

informal brief, Asemani contends that he presently challenges only

the propriety of the November 2007 order on appeal, and not the

district court’s disposition of the underlying claims in the August

2007 opinion.       Asemani’s preference does not suit the needs of

judicial economy.        Vacating the district court’s November 2007

order and remanding the case for further proceedings would be

futile, because the district court already addressed the merits of

Asemani’s claim in its August 2007 dismissal order.               Furthermore,

additional briefing on whether Asemani has standing to proceed

under the ATA is not required.          Recently, we addressed the precise

issue and concluded that Asemani failed to demonstrate he was a

national of the United States under the ATA.           See Asemani v. Gov’t

of Islamic Rep. of Iran, No. 07-7431, 2008 WL 1960867 (4th Cir.

May 6, 2008) (unpublished).

              Accordingly, we affirm the district court’s August 2007

order   and    dismiss   as    moot   Asemani’s   appeal   from   the   court’s

November 2007 order.          We dispense with oral argument because the

facts   and    legal   contentions     are   adequately    presented    in   the


                                        4
materials   before   the   court   and   argument   would   not   aid   the

decisional process.

                                                      AFFIRMED IN PART;
                                                      DISMISSED IN PART




                                    5